Citation Nr: 0410126	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-24 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from July 1980 to July 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2000, a statement of the case 
was issued in November 2000, and a substantive appeal was received 
in December 2000.  The veteran had a Decision Review Officer (DRO) 
hearing scheduled in March 2003; however, in lieu of the DRO 
hearing he chose to have an informal conference.  

The issue of entitlement to service connection for cervical spine 
disability under a merits analysis is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in October 1996, the RO denied the 
veteran's claim of entitlement to service connection for cervical 
spine disability.

2.  In December 1999, the veteran requested that his claim of 
service connection for cervical spine disability be reopened.

3.  Certain evidence received since the October 1996 rating, when 
considered together with all of the evidence, both old and new, is 
so significant that it must be considered to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the October 
1996 rating decision, and the veteran's claim of entitlement to 
service connection for cervical spine disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In an October 1996 rating decision the RO denied the veteran's 
service connection claim for a cervical spine disability.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  The October 1996 
rating decision is therefore final.  38 U.S.C.A. § 7105(c).  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is presented 
or secured. 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted, which is neither cumulative nor 
redundant, and bears directly and substantially upon the specific 
matter under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 
1998).  For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Since the 
veteran's request to reopen which resulted in the May 2000 rating 
decision was received in December 1999, the new version of 38 
C.F.R. § 3.156(a) does not apply in this case. 

The Board notes an August 2003 supplemental statement of the case 
reflects that the RO determined that new and material evidence had 
been received and the claim reopened.  However, the RO then 
proceeded to deny the claim on the merits.  Regardless of whether 
the RO reopened the claim, however, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Accordingly, the Board must review the 
RO's determination as to whether there is new and material 
evidence to reopen the claim for service connection for cervical 
spine disability.  

Relevant evidence of record at the time of the October 1996 rating 
decision consists of: an August 1996 VA examination, a September 
1996 VA medical record, September 1992 to June 1993 records from 
Puget Sound Worker's Compensation Trust and January to April 1993 
Labor and Industries employment assessment reports.  Evidence 
received since the October 1996 rating decision consists of 
service medical records, VA treatment records from August 1996 to 
May 2000, private medical records from September 1992 to June 1993 
to include records from the Puget Sound Worker's Compensation 
Trust and Washington State Department of Labor and Industries.  

Evidence of record received since the October 1996 rating decision 
includes service medical records from January to March 1981 
showing treatment for neck and back pain.  This evidence is new 
because it was not of record at the time of the October 1996 
decision, and it is material in that it shows a neck injury during 
service.  Therefore, the Board finds that new and material 
evidence has been received in the form of service medical records 
showing a neck injury in service.  Thus, the claim for entitlement 
to service connection for cervical spine disability has been 
reopened.  



ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for cervical spine 
disability.  The appeal is granted to this extent, subject to the 
provisions set forth in the following remand section of this 
decision. 


REMAND

In view of the service medical records document pertinent 
symptomatology, the Board believes that a VA examination and 
opinion are required under 38 C.F.R. § 3.159(c)(4) (2003). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

2.  The veteran should be scheduled for an appropriate VA 
examination to ascertain the nature and etiology of his cervical 
spine disability.  It is imperative that the claims file be made 
available to and be reviewed by the examiner in connection with 
the examination.  All clinical and any special test findings 
should be clearly reported.  After reviewing the claims file (to 
specifically include service medical records) and examining the 
veteran, the examiner should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher degree of probability) 
that current cervical spine disability is related to service.  A 
detailed rationale for all opinions expressed should be furnished. 

3.  After completion of the above, the RO should review the 
expanded record and determine if service connection is warranted 
for cervical spine disability.  Unless the benefit sought is 
granted, the veteran and his representative should be furnished 
with an appropriate supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, the case should 
be returned to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



